EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randy M. Braegger on May 27, 2022.

The application has been amended as follows: 
	In the claims:

	Amend claim 15 to the following: “The pneumatic tire according to claim 13, wherein a position of the connection point A1 in the tire circumferential direction is closer to a position of the connection point B2 or the connection point C2 in the tire circumferential direction than to a position of the connection point A2 in the tire circumferential direction.”


Reasons for Allowance

Claims 1-4 and 6-15 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-4, 6 and 11-15, Bridgestone and Briey-Terlinden, the closest prior art references, do not teach or suggest that each of the inner branch lug grooves are not connected to an adjacent first inclined lug groove or an adjacent second inclined lug groove and that the center portion is smaller in groove depth than the outer portion, and there is no teaching, suggestion, or motivation in the prior art of record to make such a modification to Bridgestone or Briey-Terlinden, in the context of claims 1-4, 6 and 11-15; Regarding claims 7-10, Bridgestone and Briey-Terlinden, the closest prior art references, do not teach or suggest that bent lug grooves are provided for the respective first inclined lug grooves and the respective second inclined lug grooves, each one of the bent lug grooves extending outward from the bent portion of a corresponding one of the first inclined lug grooves and the second inclined lug grooves in the tire lateral direction and also extending in a second direction opposite to the first direction, and there is no teaching, suggestion, or motivation in the prior art of record to make such a modification to Bridgestone or Briey-Terlinden, in the context of claims 7-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	May 29, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749